Title: James Madison to David Hoffman, 13 June 1832
From: Madison, James
To: Hoffman, David


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 13. 1832.
                            
                        
                        J. Madison with his respects to Mr. Hoffman thanks him for the copy of his lecture lately delivered in the
                            University of Maryland. In the decrepit & feeble state of the health of J. M. he has not been able to bestow on
                            some parts of the lecture the degree of attention which they merit. He can safely pronounce it to be a happy example in
                            which erudite disquisition is presented in language not less elegant than lucid.
                        The distinction between what has been called Bench legislation, and Judicial interpretation, is by a line not
                            easy to be drawn tho’ necessary to be observed. It is probable that it has been very imperfectly regarded in the modes by
                            which much of English law not understood to have been brought by our emigrating ancestors with them, nor adopted by
                            legislative enactments, was admitted into the Colonial code, and is now found in those of the States. There is an
                            obscurity over this class of innovations which it would require extensive researches to remove, more extensive perhaps,
                            than might be rewarded by an attainable success.
                        
                            
                                
                            
                        
                    